Opinion issued June 16, 2011.

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 
01-10-00120-CR
———————————
Jerome Delatorre, Appellant
V.
State of
Texas, Appellee

 

 
On Appeal from the 184th District Court
Harris County, Texas

Trial Court Case No.  1194349
 

O P I N I O
N
          Pursuant
to a plea bargain, Jerome Delatorre pleaded guilty to the offense of felony
theft, and the trial court deferred adjudication of his guilt conditioned on his
completion of two years of community supervision.  After the State moved to adjudicate his
guilt, the trial court found Delatorre guilty and sentenced him to sixteen months
in a state jail.  Delatorre asks for a
new punishment hearing, arguing that (1) the written waiver of a trial by jury that
he had signed in connection with his guilty plea cannot be validly applied to
the assessment of his punishment following the adjudication of his guilt and (2)
he did not knowingly and intelligently waive his right to have a jury assess
punishment.  We affirm.
Background
          During
March 2008, Delatorre accepted a check for $1,875 to perform repair work.  He later cashed the check despite having never
done the work.  The State charged
Delatorre with felony theft.  In July, he
entered a guilty plea in exchange for a deferred adjudication of his guilt and
two years’ community supervision.  In
connection with his guilty plea, the trial court admonished Delatorre that a violation of a
condition of his deferred adjudication would result in an adjudication of guilt
followed by the assessment of punishment as if there was no deferment and
informed him of the range of punishment that it could assess upon an
adjudication of guilt.  
Delatorre executed a waiver of his
right to a jury trial.  The waiver read, “I waive and give up my right to a
jury in this case .  .  .  .” Further,
he acknowledged in a written admonishment that a violation of any condition relating
to his deferred adjudication might result in an adjudication of guilt and that
the assessment of punishment would continue as if there had been no deferment.  
After Delatorre failed to comply with the conditions
of his community supervision, the State filed a motion to adjudicate guilt.  The State alleged that Delatorre assaulted
his girlfriend, used marihuana, failed to pay required fees, failed to pay
restitution, and failed to submit to an alcohol and drug evaluation.  Delatorre pleaded true to these violations,
except for the assault charge.  Based on
the plea of true, the trial court adjudicated Delatorre’s guilt.  At the punishment hearing, the trial court
heard about the domestic assault offense that he committed while subject to the
terms of his deferred adjudication.  The
court sentenced him to sixteen months in the state jail.  
Analysis
This case
involves sentencing proceedings after the trial court has deferred the adjudication
of a defendant’s plea of guilt and the State has moved to adjudicate.  According to statute: 
[a]fter an adjudication of guilt, all proceedings,
including assessment of punishment, pronouncement of sentence, granting of
community supervision, and defendant’s appeal continue as if the adjudication
of guilt had not been deferred. A court assessing punishment after an
adjudication of guilt of a defendant charged with a state jail felony may
suspend the imposition of the sentence and place the defendant on community
supervision or may order the sentence to be executed, regardless of whether the
defendant has previously been convicted of a felony.
Tex. Code Crim. Proc.  Ann.  art. 
42.12 § 5(b) (West Supp. 2010).  The
question here is whether a defendant’s waiver of a jury in connection with his
guilty plea applies to sentencing proceedings that occur after a trial court
adjudicates guilt.
The constitutional right to a jury trial does not extend to
the punishment phase.  Barrow v. State, 207 S.W.3d 377, 380 (Tex.
Crim. App. 2006).  Criminal defendants in
Texas, however, have a statutory right to have a jury assess punishment.  See Tex. Code Crim. Proc.  Ann. 
art.  26.14 (West 2009).  In cases in which a defendant pleads guilty
to his crime, “if the punishment is not absolutely fixed by law, a jury shall
be impaneled to assess the punishment and evidence may be heard to enable them
to decide thereupon, unless the defendant in accordance with Articles 1.13 or
37.07 shall have waived his right to trial by jury.”  Id. Article 1.13 requires that “such waiver must be made in person by the defendant in
writing in open court with the consent and approval of the court, and the
attorney representing the State.”  See Tex.
Code Crim. Proc.  Ann. 
art.  1.13
(West 2005).  Article 37.07 is not
relevant in cases of a guilty plea.  Rojas v. State, 404 S.W.2d 30, 30 (Tex. Crim.
App. 1966).
The State contends that Article 42.12 does not extend the
statutory right to have a jury assess punishment, if the punishment hearing
occurs after an adjudication of guilt.  The
State argues that the sentencing after an adjudication of guilt is an extension
of the adjudication process, not a separate hearing.  We disagree. 
Although it is true that there is no right to a jury for the
adjudication of guilt after deferment, after the adjudication the trial
continues as if there had been no deferment. 
See Tex. Code
Crim. Proc.  Ann.  art. 
42.12 § 5(b).  If there had
been no deferment (and no waiver by the defendant), a jury would have been impaneled
to assess punishment following a guilty plea. 
Tex. Code Crim. Proc.  Ann.  art.  26.14. 
The State relies on Taylor v. State,
to contend that the Court of Criminal Appeals has held that article 42.12
abrogates the statutory right to sentencing. 
131 S.W.3d 497, 499 (Tex. Crim. App. 2004) (“If the defendant violates a
condition of community supervision, the court may proceed to adjudicate guilt
and assess punishment.”).  But in that
case, the issue on appeal did not involve the determination of punishment or
whether, in its assessment of punishment, the trial court should impanel a jury.
The State also argues that Delatorre waived any statutory
right to have a jury for sentencing.  Applying
the ordinary principles of analysis of traditional jury waivers, we agree.  Nothing in this record indicates that
Delatorre’s waiver was limited to adjudication of his plea of guilt, or that
the trial court failed to adequately admonish him of the consequences of his
waiver.  Our sister court recently has
held that a defendant’s jury waiver applies to a sentencing hearing when the
waiver and the circumstances of the case show that the defendant knowingly,
intelligently, and voluntarily waived his statutory right to have a jury assess
punishment.  Edwards v. State, 273 S.W.3d 919, 922 (Tex. App.—Houston [14th Dist.] 2009, no pet.).  In Edwards,
the appellant signed a written plea waiving his right to a trial by jury, and
he endorsed written admonishments waiving “all rights given to [appellant] by
law” and “the right to a jury in this case.”  Id. at
920.  The court of appeals held that the signed
waiver and the circumstances of the case adequately displayed the defendant’s
knowing, intelligent, and voluntary waiver. 
Id. at 922.
In comparison, the Texarkana Court of Appeals has held that a
waiver of the right to trial by jury for the guilt phase is insufficient to waive
the right to have a jury assess punishment when the defendant struck through
the waiver as it applied to sentencing.  Smith v. State, 223 S.W.3d 690, 694 (Tex.
App.—Texarkana 2007, no pet.).  In Smith, the defendant crossed out the
words referring to the assessment of punishment in the jury waiver.  Id. at
693.  Because the waiver as executed applied
to the guilt phase only, and the defendant never otherwise expressly waived a
jury to hear the punishment evidence, the court of appeals held that a jury
should have been impaneled for sentencing. 
Id. at 694.
These cases can be read without conflict.  Both Edwards
and Smith recognize that a
defendant must effectively waive the right to have a jury assess punishment
before the trial court may decide the sentence. 
But, both also recognize that a defendant may forgo the opportunity to
have a jury decide both the punishment and sentencing phases of trial in a single
waiver where it is apparent from the text and circumstances that the defendant
knowingly, intelligently, and voluntarily intended the waiver of any jury in
the case.
Delatorre relies on cases concerning other sorts of pre-trial
waivers to contend that a waiver of the right to have a jury assess punishment
cannot, as a matter of law, be made knowingly and intelligently prior to the
adjudication of guilt when deferred adjudication is given.  For example, he observes that the right of
appeal cannot be knowingly and intelligently waived before trial if the
punishment is uncertain and the consequences of the waiver not known.  See Ex
parte Delaney, 207 S.W.3d 794, 798 (Tex. Crim. App. 2006).  Similarly, the right to file a motion for a
new trial cannot be waived knowingly and intelligently “at a time when [a
defendant does] not know whether he would desire or have reason or ground for
seeking a new trial.”  Ex parte Townsend, 538 S.W.2d 419, 420
(Tex. Crim. App. 1976) (quoting Smith v. State, 440 S.W.2d 843, 844 (Tex.
Crim. App. 1969)).  And, “a blanket
waiver of all habeas corpus relief may not be enforceable as to claims that the
applicant could not reasonably have known about at the time of the waiver,”
since by definition it is neither knowing nor intelligent.  Ex
parte Reedy, 282 S.W.3d 492, 494 (Tex. Crim. App. 2009).
But if no uncertainty about the consequences of the waiver exists,
then a pre-trial waiver is valid. Blanco v.
State, 18 S.W.3d 218, 220 (Tex. Crim. App. 2000) (en banc); Reedy, 282 S.W.3d at 494.  In Blanco,
the defendant waived the right to appeal in exchange for a recommended sentence.  18 S.W.3d at 219.  Because the trial court followed the
recommendation, the waiver was made knowingly and intelligently, and the
defendant was “held to his bargain.”  Id. at 220.[1]
In contending that his case is similar to Delaney, Delatorre claims that his
pre-trial waiver of the right to have a jury assess punishment was not
knowingly and intelligently made because he could not know whether punishment beyond
community supervision ever would be assessed. Even though made in connection
with his initial guilty plea, however, he knew the consequences of the jury
waiver at the time he made it.  The trial
court admonished Delatorre in writing that, if he violated the terms of the
deferred adjudication, he would face an adjudication of guilt followed by
sentencing within the range of a state jail felony of 180 days to 2 years, and
a fine not to exceed $10,000.  True, it was
uncertain whether or not he would ever face sentencing and, if so, whether the
same judge who deferred the adjudication of his guilt would decide the sentence,
but these uncertainties do not invalidate the waiver.  Delatorre knew the range of possible
punishments for violating the conditions of community supervision, and thus could
make an informed decision on whether to forego a jury during sentencing.  
The facts of this case do not suggest that Delatorre acted involuntarily
or was uninformed. The text of the waivers is sufficiently plain to inform
Delatorre of his right to a jury.  Although
the waivers do not separately state their applicability to the guilt and
punishment phases, the phrase “in this case” plainly reads as applying to the
assessment of punishment.  The word
“case” is most commonly understood to encompass all hearings and parts of a
trial.  Delatorre points to the phrase
“prior to entering my plea” as placing the waivers in the context of the guilty
plea; however, this phrase denotes the point in time of the filing, as opposed
to the period of applicability (especially when read in conjunction with a
second waiver contained in the plea papers without any prefatory language).  


 
Conclusion
          We hold that a defendant’s waiver of a
jury trial is valid during the assessment of punishment following an
adjudication of guilt if made knowingly, intelligently, and voluntarily.  The text of the waiver and the circumstances
of this case are sufficient to hold that his waiver was valid. We therefore affirm
the judgment of the trial court.
 
 
 
                                                                   Jane Bland
                                                                   Justice

        
Panel
consists of Justices Jennings, Bland and Massengale.
Publish.  Tex. R.  App. P. 47.2(b).




[1]
The constitutional right to confront adverse
witnesses was not waived where the pre-trial waiver did not expressly state its
application to the penalty phase.  Stringer v. State, 241 S.W.3d 52, 58–59 (Tex. Crim. App. 2007).  The waiver in Stringer, however, specifically cited and involved article 1.15 of
the Code of Criminal Procedure as well as the Sixth Amendment of the federal constitution,
neither of which is implicated here.  See id.
at 54.